department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date l t u o we have considered your ruling_request dated date regarding the tax consequences relating to the proposed transaction described below you are exempt from federal_income_tax under sec_501 of the internal_revenue_code hereafter code you are a cooperative under the laws of state you have approximately u current and former members with approximately v active member accounts in the southwestern part of state your members elect the board_of trustees on a one member one vote basis pursuant to article vi section ii of the bylaws all funds and amounts received from your members for the furnishing of electric energy that are in excess of operating costs and expenses shall be furnished by the members as capital you are obligated to allocate all such amounts to your members through their capital accounts all such amounts credited to the capital_account of any member shall have the same status as though they been paid to the member in cash in pursuance to a legal_obligation to do so and the member had then furnished you corresponding amounts for capital your books_and_records are set up in a manner that at the end of each fiscal_year the amount of capital if any furnished by each member is clearly reflected and credited in an appropriate record to the capital_account of each member each member will be notified of the amount credited to his or her account at a reasonable_time after the end of each fiscal_year dear as of date you have allocated w in patronage capital to your members and former members historically you have retired by cash payments the previously allocated patronage capital on a cycle of approximately years using the first-in_first-out fifo method or a combination of fifo and the last-in_first-out lifo methods under article vii sec_2 of your bylaws the determination related to the retirement of capital credits of the method basis priority and order of retirement is based on the decision of your board_of directors in an effort to strengthen your balance_sheet you propose to retire the current patronage allocations to current and former patrons on an accelerated basis this retirement would occur through a payment to the members that would reflect a discount from the stated amount of the allocated patronage you have proposed using a discount rate equal to the wall street journal prime rate on either december or june of each year nearest the refund date of the patronage refund piu sec_1 percent and a discount period equal to the number of years of patronage capital then outstanding that is approximately years you represent that your board_of directors has proposed a draft policy to retire previously allocated patronage at a discount the proposed program is not voluntary you have stated that making the program voluntary would significantly add to your recordkeeping responsibilities under this policy you may pay the discounted amount to current and former members and record the discount as part of your net savings thus your members retain a continuing property right in the net savings for the difference between the stated_value of the patronage allocation and the discounted value that has been paid you represent that you are not causing your current and former patrons to forego any of their previously allocated capital credits rather you note that the discounted retirement represents the present_value of the allocated capital credits assuming the discount rate and discount period are reasonable sometimes your former members fail to claim the cash retirement of their capital credits and your efforts to locate them are unsuccessful you represent that under your draft policy you will attempt to contact such members by publishing their names in a separate insert to your newsletter and on your web site if the former member fails to claim the retired amount within three years followed by a 60-day second written notice the amount reverts to you as a contribution_to_capital and is recorded as part of your net savings these amounts are not reallocated for any current or former members and are retained by you to benefit current and former members you request the following rulings your bylaws and draft policy related to your capital credit rotation of a discounted cash amount will not adversely affect your cooperative status your patronage allocations are qualified exclusions your draft policy related to the contribution of unclaimed capital credits to the net savings of the cooperative will not adversely affect your cooperative status law sec_501 of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_72_36 1972_1_cb_151 describes certain basic characteristics an organization must have in order to be a cooperative organization described in sec_501 of the code these characteristics include the following a cooperative must keep adequate_records of each member's rights and interest in the assets of the organization a cooperative must not retain more funds than it needs to meet current losses_and_expenses the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization a member's rights and interests may not be forfeited upon the withdrawal or termination of membership upon dissolution gains from the liquidation of assets should be distributed to all current and former members in proportion to the value or quantity of business that each did with the cooperative over the years in 44_tc_305 acg 1966_1_cb_3 the court stated that an organization must meet certain common_law requirements in order to be a cooperative these common_law requirements include democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organization’s operations ie subordination of capital discussion sec_501 of the code provides for the federal tax exemption of electric cooperatives including other cooperative organizations not relevant here while the term cooperative is not defined in sec_501 or the regulations thereunder a cooperative has been traditionally and historically defined as a voluntary membership business organization that is organized in response to the economic needs of and to perform services for its members and not to realize monetary gains as a separate legal entity a cooperative is organized and operated for the benefit of and is democratically controlled by its members see 44_tc_305 acg 1966_1_cb_3 hence to qualify for exemption under sec_501 an organization must be a cooperative and organize and operate as such puget sound plywood supra describes the principles that are fundamental to the organization and operation of cooperatives they are democratic control by the members operation at cost and subordination of capital these principles apply to organizations described in sec_501 democratic control requires that the cooperative be governed by members and on a one- member one-vote basis each member has a single vote regardless of the amount of business he or she does with the organization the issue of democratic control is a question of fact operation at cost requires that the cooperative’s net_earnings or savings derived from furnishing services in excess of costs and expenses be returned to its members in proportion to the amount of business conducted with them this principle ensures that a cooperative’s net savings from members are returned to members in proportion to the amount of business each transacts with the cooperative a cooperative satisfies this requirement by making periodic allocations of patronage to members subordination of capital has two requirements first control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the members rather than with non-patron equity investors second the returns on equity investments must be limited hence the net savings that accrue to the cooperative from the business activities it transacts with its members wiil largely inure to the benefit of those members rather than to its equity investors the rationale for these limitations is to ensure that the cooperative remains faithful to its purpose-providing services at the lowest possible prices or highest possible prices for a marketing_cooperative to its members and not to realize profits for capital if it were otherwise the emphasis then would likely be on protection of returns of equity_capital rather than services to members and this would destroy the basic purpose of cooperatives see puget sound plywood supra revrul_72_36 supra also describes additional requirements that are fundamental to the organization and operations of cooperatives described in sec_501 revrul_72_36 requires that a member's rights and interest in the assets of a cooperative cannot be forfeited upon termination of membership it also requires that upon dissolution a cooperative must distribute any gains from the sales of its assets to those who were members during the period that the assets were owned sec_501 provides that a cooperative exempt under this code section must derive percent or more of its income from members for the sole purpose of meeting losses_and_expenses in order to qualify for and maintain tax exemption the percent member income test requires that percent or more of the cooperative’s income be derived from members and used to pay for services listed in sec_501 see revrul_2002_54 2002_37_irb_527 date and revrul_2002_55 2002_37_irb_529 date in each particular tax_year the cooperative must combine all income received and calculate under this test the cooperative is not tax-exempt under sec_501 of the code if less than percent of its income is derived from members and used to pay for services listed in sec_501 if the cooperative is not exempt under sec_501 it is a non-exempt taxable cooperative its income is taxable in the same manner as the income of a taxable corporation but with one exception the exception is that the income attributable to business done with or for members or patrons is deductible from the income of the cooperative in order for the income to be patronage source and deductible from gross_income the income at issue must be produced by a transaction directly related to the cooperative’s enterprise so that the transaction facilitates the cooperative’s carrying on of that enterprise see farmland industries inc v commissioner t c memo in the case of an electric cooperative the patronage source income includes the refunds of part of the prices initially paid_by members or patrons for electricity service obtained through the cooperative in order to deduct patronage source income from gross_income an electric cooperative must allocate the patronage source income to the members or patrons in proportion to their patronage see generally 31_tc_674 a redemption of capital credits at discount a fundamental tenet of cooperative operation is that the earnings_of a cooperative are allocated and ultimately distributed to its members based on the amount of business patronage done with those members the amount a cooperative_member pays for the cooperative’s services less the cost of providing such services is allocated to the member thus the presumption is that the cooperative’s services are provided at cost to the members but it is impractical for such a cooperative to return immediately all the amounts or earnings to its members because the cooperative needs to have reserves in order to operate meet unexpected expenses or to expand these amounts or earnings are held by the cooperative for a certain period of time as prescribed by cooperative bylaws and are allocated as capital credits to accounts kept for each member these capital credits are returned to the members or former members when the cooperative redeems them ie sends a check for the amount of the capital credits at the end of the prescribed time your bylaws provide for the redemption of capital credits at a discount the redemption program provides for the redemption of your current and former members’ capital credit accounts earlier than the 25-year holding_period or cycle the redemption is at a discount ie the capital credits are not paid on the face value of the accounts but at the present_value you will transfer the difference between the discounted amount and the original amount in the capital credit accounts to your net savings account the redemption program will not be voluntary to current or former members the primary issue raised by the operation of the redemption program is whether it violates any of the cooperative requirements described in puget sound plywood supra and revrul_72_36 the cooperative principle of democratic control by members is satisfied because the redemption of capital credits at discount will not affect member voting rights or governing rights we also note that the cooperative and its board_of directors and management has fiduciary duties to former members and the former members can enforce their rights in the courts see 78_tc_894 the cooperative principle of operating at cost is satisfied because the members’ right to receive the excess ie capital credits over the cost of electricity service is also not adversely affected the cooperative principle of subordination of capital is satisfied because the proposed redemption program does not adversely affect the members’ control and ownership of the cooperative assets the cooperative requirement that there is no forfeiture of former members’ rights to assets of the cooperative is not violated specifically the redemption program permits members and former members to receive the present_value of their capital credit accounts ie patronage savings at a date earlier than the 25-year holding_period or cycle the discount rate is in accordance with the prevailing market rate b patronage allocations are qualified exclusions regarding whether your patronage allocations are qualified exclusions in pomeroy cooperative grain co v united_states supra the u s tax_court held that allocations must represent true patronage_dividends to be given an exclusion_from_gross_income the court went on to say that three prerequisites must be satisfied to exclude patronage_dividends from gross_income the allocation must have been made under a pre-existing legal_obligation one which existed when the patrons transacted their business with the cooperative the allocation must have been made out of profits or income realized from transactions with the particular patrons members for whose benefit the allocations were made and not out of profits or income realized from transactions with other persons or organizations the allocations must have been made equitably so that profits realized from selling merchandise or services to patrons and profits from marketing products purchased from patrons were allocated ratably to the particular persons whose patronage created each particular type of profit you maintain that your patronage_dividends are excluded from gross_income because they were made under a pre-existing legal_obligation were made on the basis of patronage and were made from profits derived from the patrons’ business dealings with you based on your representations it appears that the requirements set forth by the u s tax_court in the pomeroy cooperative grain case have been satisfied and we have found no contrary authority c transfer to net savings of unclaimed credits your draft policy provides that you shall recover any capital credits and patronage_dividends that remain unclaimed for one year following your attempted payment to the patron or former patron you propose that these amounts would be transferred to your net savings account your draft policy does not violate the cooperative requirements of democratic control by members and non-forfeiture of a member's right to your assets because your directors are subject_to and responsive to the control of the members we also note that the members of the cooperative elect the directors and any members may submit resolutions to change the cooperative operations subject_to approval of the majority of members consequently the transfer of unclaimed capital credits to your net savings does not violate any cooperative requirements and therefore your exempt status under sec_501 is not adversely affected assuming you satisfy the percent member income this ruling does not supersede state escheat or abandoned property laws test for the particular tax_year we understand that other cooperatives have had success in locating former members through their web sites we would urge you to use your web site to locate former members that have not claimed their capital credits though you are not required by statute or regulation to do so the capital credit rotation program as described in your bylaws and draft board policy will not adversely effect your federal tax exemption under sec_501 of the code accordingly based on the foregoing facts and circumstances we rule as follows your patronage allocations derived from activities described in sec_501 of the code are qualified patronage exclusions your draft policy related to the contribution of unclaimed capital credits to the net savings of the cooperative will not adversely affect your cooperative status this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it based aliso we express no opinion as to the tax consequences of the transactions under other provisions of the code or state laws this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter you should keep a copy for your permanent records sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
